Citation Nr: 1530474	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  09-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for pseudotumor cerebri.

2.  Entitlement to service connection for drusen, left eye.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	David S. Wight, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to April 1993, including service in Southwest Asia.  He also served in the U.S. Army reserves and the California National Guard.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right ankle condition, right elbow bursitis, pseudotumor cerebri, left eye drusen, hearing loss, and tinnitus.

In June 2013, the Board remanded this case for further development.

In an April 2015 rating decision, the Veteran was awarded service connection for right ankle, status post open reduction and internal fixation; tinnitus; and right elbow bursitis.  This is a full grant of the benefits sought on appeal and therefore these issues are no longer on appeal.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran's pseudotumor cerebri was related to his military service.

2.  The competent and credible evidence does not show that the Veteran's left eye drusen were related to his military service.



CONCLUSIONS OF LAW

1.  Pseudotumor cerebri was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Left eye drusen was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See May 2008 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's June 2013 remand, VA sent the Veteran a June 2014 letter requesting that he identify any healthcare provider who had treated him for his claimed disabilities, obtained the Veteran's U. S. National Guard service records, and provided the Veteran an examination in February 2015.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the June 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pseudotumor Cerebri

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  The term "active military service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (IDT).  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; but see Brooks v. Brown, 5 Vet. App. 484, 487 (1993) (noting that service connection is generally not merited when a disability incurred on IDT results from a disease process).

In this case, the record shows a diagnosis of pseudotumor cerebri since September 2003.

The record does not show any diagnoses, symptoms, or treatment attributable to this condition during the Veteran's active duty service from October 1989 to April 1993.  Instead, this condition was originally diagnosed by his private doctor.  During his National Guard service, the Veteran's private physicians submitted letters asking that the Veteran not be subjected to high altitudes as that would exacerbate his eye symptoms.  These physician-prescribed restrictions appear to have been honored.  As such, the record does not show any corresponding eye injury during the Veteran's ACDUTRA or IDT and the Veteran has not identified one.  Thus, the record does not establish an occurrence of this condition 
During active duty service, a disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), or an injury incurred or aggravated while performing inactive duty for training (IDT).

The Veteran, however, did serve in the Southwest Asia Theater of operations during the Persian Gulf War.  In a June 2014 letter, the Veteran's private physician noted that both pseudotumor cerebri and Coat's disease are uncommon conditions and the presence of both in one individual, like the Veteran, is unusual.  Thus, while no cause has been identified for either condition, they might be due to exposure to environmental elements in the Middle East.  While this letter suggested a possible correlation, it did not actually offer a medical nexus opinion that the Veteran's pseudotumor cerebri was at least as likely as not attributable his Persian Gulf service.  The February 2015 VA examiner did not find a medical nexus, noting the lack of in-service eye related complaints, conditions, or diagnoses, and the absence of this condition on the list of illnesses that have been associated with Gulf War service.  Thus, record does not contain a positive medical nexus opinion.  

The Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which a nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  Indeed, the Veteran's initial diagnosis occurred more than ten years after his service in Saudi Arabia.  Due to this significant passage of time and the complexities of establishing causation based of exposure to environmental hazards, the Veteran is not competent to address etiology in the present case.  Thus, there is no competent and credible nexus evidence establishing a connection between the Veteran's pseudotumor cerebri and his military service.

In short, the claim for pseudotumor cerebri must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left Eye Drusen 

The Veteran is likewise seeking service connection for drusen on his left eye.  The record contains a current diagnosis of left eye drusen.

The Veteran does not allege and the record does not show that this condition began during his active duty service from October 1989 to April 1993.  Instead, he reported that this condition began sometime between 2000 and 2002, during his National Guard Service.  The record does not show any eye injury during the Veteran's ACDUTRA or IDT and the Veteran has not identified one.  Additionally, this condition was originally diagnosed by his private doctor.  Thus, the Veteran has not established an in-service occurrence or injury.  Moreover, the Veteran's private physician has stated that his drusen (calcium deposits) of the optic nerve in both eyes are likely congenital.  See June 2014 letter.  Likewise, the February 2015 examiner found that the Veteran's drusen was less likely than not related to his military service, noting that the record suggests a 2005 diagnosis unrelated to either the Veteran's active duty or U. S. National Guard service.  There is no competent and credible nexus evidence establishing a connection between the Veteran's left drusen and his military service.  Thus, service connection is not warranted.


ORDER

Service connection for pseudotumor cerebri is denied.

Service connection for left eye drusen is denied.


REMAND

Hearing Loss

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

This current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In this case, the medical evidence does not show auditory threshold in any of the frequencies sufficient to be considered an impaired hearing disability for VA purposes.  One May 2008 VA audiology note, however, shows speech recognition scores of less than 94 percent in each ear.

Likewise, the Veteran's service treatment records show routine exposure to hazardous noise.  This is sufficient to trigger VA's duty to provide a medical examination and opinion on this issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination with a suitably qualified VA examiner for the purpose of determining the nature and etiology of any hearing loss found to be present.  The claims folder, including this remand, must be sent to the examiner for review.  Specifically, the VA examiner should answer the following:

a.  Is it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hearing loss is attributable to in-service hazardous noise exposure?

b.  In doing so, the examiner should specifically address the low speech recognition scores recorded in May 2008.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  If the benefit sought is not granted, issue a supplemental statement of the case and give the Veteran and his attorney opportunity to respond before the record is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


